DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a generation unit configured to generate a synchronization signal each time when a value of the second counter is incremented by a predetermined number”; 
“a correction unit configured to correct the value of the second counter toward a value of the first counter” ; and 
“a control unit configured to control the correction unit to cause the correction unit to calculate a difference between the value of the first counter and the value of the second counter and, in a case where the calculated difference is greater than a predetermined threshold value, the correction unit to correct the value of the second counter step by step” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 14 is objected to because of the following reasons.
-Claim 14 recites the limitation “A non-transitory computer-readable storage medium storing a program that causes a computer to function as each unit of the communication apparatus according to claim 1”.  It is unclear to what content of the “program”, e.g.,  in term of instructions, that causes the “computer” to function as each “unit” of the “communication apparatus”.  Thus, references to the whole content of the “program”,  that causes the “computer” to function as each “unit” of the “communication apparatus”, are indefinite. Therefore, for examination purposes, the limitation will be interpreted as reading on any structure or non-transitory computer-readable storage medium capable of storing such a program.
-Claim 14 recites the limitation “each unit of the communication apparatus according to claim 1”.   It is unclear on whether the limitation refers to each of “generation unit”, “correction unit” and “control unit” previously recited in claim 1, or else. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
-Claim 14 claims “A non-transitory computer-readable storage medium storing a program that causes a computer to function as each unit of the communication apparatus according to claim 1”, which does not refer and further limit the claimed “communication apparatus” being the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-14	are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al (2016/0072513) in view of Inomata (2010/0220748).
-Regarding claim 13, Dickerson et al teaches a method (see figure 2) of controlling a communication apparatus (200), the method comprising: 
procedure (210) of generating a synchronization signal  (224) each time when a value (being a value of  (224)) of a second counter (210) synchronized with a time signal source (102) is incremented/advanced by a predetermined number ((TIME), 312, figure 3), (see [0050, 0051, 0105]);
procedure of (202) of  calculating a difference (“time error output 214”, [0038]) between a value of the time signal source and the value of the second counter, (see [0038]); and 
procedure of correcting, in a case where the calculated difference is greater than a predetermined threshold value (“limit”, [0060]),  the value of the second counter step by step toward the value of the time signal source, (see figure 3 and [0039, 0060, 0061]).
Dickerson et al does not teach whether the time signal source is a counter synchronized with a reference time, as claimed.
In analogous art, Inomata teaches that a time signal source (211) can be implemented with  a counter (“counter”, [0011]) synchronized with a reference time (CLKm) (see figure 8 and [0011]).
For application, since Dickerson et al does not teach in detail on how the tine signal source is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Dickerson et al, as taught by Inomata, in such a way that the time signal source would be implemented with  a counter synchronized with a reference time, so that the time signal source would be obtained, as required and expected in the method, (the counter considered here equivalent with the limitation “first counter”).
-Regarding claim 1, Dickerson et al teaches a communication apparatus (as shown in figure 2) configurable of comprising: 
a time signal source (102);
a second counter (210) configured to synchronize with the time signal source; 
a generation unit (being a structure comprising  (210, 208)) configured to generate a synchronization signal (224) each time when a value (being a value of (224)) of the second counter is incremented/advanced by a predetermined number ((TIME), 312, figure 3), (see [0050, 0051, 0105]); 
a correction unit (being a structure comprising (202, 204)  configured to correct the value of the second counter toward a value of the time signal source , (see [0038, 0039, 0060, 0061]); and 
a control unit (being a processor among processors (“processors”, [0119]) in associated with software) configured to control the correction unit to cause the correction unit to calculate a difference between the value of the time signal source and the value of the second counter and, in a case where the calculated difference is greater than a predetermined threshold value (“limit”, [0060]), to cause the correction unit to correct the value of the second counter step by step (see [0038, 0039, 0060, 0061, 0119]).
Dickerson et al further teaches that the communication apparatus is configurable of comprising: at least one first processor (“module”, [0118]) and at least one first memory (inherently included) coupled to the first processor and having stored thereon instructions (“software”, 0119]) that, when executed by the first processor, cause the at least one first processor to cooperate to act as the first counter, the second counter, the generation unit, the correction unit and the control unit (see [0118-0120]).
Dickerson et al does not teach whether the time signal source is a counter synchronized with a reference time, as claimed.
In analogous art, Inomata teaches that a time signal source (211) can be implemented with  a counter (“counter”, [0011]) synchronized with a reference time (CLKm) (see figure 8 and [0011]).
For application, since Dickerson et al does not teach in detail on how the tine signal source is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Dickerson et al, as taught by Inomata, in such a way that the time signal source would be implemented with  a counter synchronized with a reference time, so that the time signal source would be obtained, as required and expected in the communication apparatus, (the counter considered here equivalent with the limitation “first counter”).
-Regarding claim 2, Dickerson et al teaches that in a case where the difference is greater than the predetermined threshold value (see ((306), YES, figure 3), the control unit sets a value (=0) less than the predetermined threshold value as a correction value ((TIME ERROR”, (324), figure 3) (see [0061]), and corrects, via ((310), figure 3),  the value of the second counter (see [0061]).
-Regarding claim 3, Dickerson et al teaches that in a case where the difference is greater than the predetermined threshold value (see ((306), YES, figure 3), the control unit sets a value (=0) less than the predetermined threshold value as a correction value ((TIME ERROR”, (324), figure 3) (see [0061]) and corrects, via ((310), figure 3),  the value of the second counter (see [0061]).
-Regarding claim 4, Dickerson et al teaches that in a case where the difference is less than or equal to the predetermined threshold value, the control unit sets/keeps the difference as a correction value (being the difference itself) and corrects/advances the value of the second counter (see (312) of figure 3 and [0105]).
-Regarding claim 12, Dickerson et al teaches that the communication apparatus executes clock synchronization using a precision time protocol (PTP) (“PTP”, [0051]).
Dickerson et al does not teach whether the precision time protocol (PTP) is  defined by the Institute of Electrical and Electronics Engineers (EEE) 1588 standard, as claimed.
Inomata further teaches that a precision time protocol (“PTP”, [0012]) can be defined by the Institute of Electrical and Electronics Engineers (EEE) 1588 standard (see [0008, 0012]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Dickerson et al in view of Inomata, as  further taught by Inomata, in such a way that  the precision time protocol (PTP) would be defined by the Institute of Electrical and Electronics Engineers (EEE) 1588 standard, so that the communication apparatus would be enhanced with using a time protocol (PTP) precision time protocol (PTP) defined by the Institute of Electrical and Electronics Engineers (EEE) 1588 standard as the precision time protocol (PTP) to provide time with precision for the clock synchronization.
-Regarding claim 14, Dickerson et al teaches a non-transitory computer-readable storage medium (“memory devices”, [0120]) storing a program (“software”, [0119]/“instructions”, [0120]) that causes a computer (“processors”, [0119]) to function as each unit of the communication apparatus (being each of the first counter, the second counter, the generation unit, the correction unit and the control unit) (see [0118-0120]).
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632